Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-48 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in claim(s) 1 and 25.  Case in point, prior art teaches RAMALINGAM teaches an system for re-allocating at least a p0rtion of a window system (see fig. 1, 3D, 3F, 4A-D to see the multiplicity of windows}, the system comprising: {a} al least the portion of the window system configured for tinting one or more tintable windows included in the window system n (par. 94 teaches that the transparency/opaqueness of the windows is controlled), which window system comprises: (A) a display associated with an tintable window of the one or more tintable windows (par. 19 teaches the windows can act as displays; par. 33 teaches the windows can be display mediums such as electrochromic displays, which can act as displays or transparent windows}, which association includes (i} the display being disposed fully or partially coextensive with the tintable window (please see fig. 1, 3D, 3F, 44-D which shows the windows being used as either displays or transparent windows; the windows act in this manner based on instructions from an external communication device 110/112} and/or (ij) the display and the tintable window being configured for synergistic utilization (please see fig. 1, 3D, 3F, 4A-D which shows the windows being used as either displays or transparent windows; the windows act in this manner based on instructions from an external communication device 110/}, and/or (B) circuitry (ig. 1: 214/918) configured to re-allocate, or direct re-allocation of, the at least a portion of the window system as at least a portion of a firs/second communication device (fig. 1: 110 and 112) made available to a user for personal computing (par. 20-84 teaches how 114, 118, 712/710 and window portions work in tandem in order to pass data to the window portions of the vehicle; this data includes, but not limited to, data for video, video being a known accoutrement of PC).  
However, prior art fails to teach all the limitation mentioned in claim 1 and 25, such as “…(b) logic configured to allocate and control the system resources in the network made available to a user in the building, wherein the network is at least partially disposed in outer walls or a facade of the building, and configured for interfacing with a plurality of optically switchable windows in the building….”
These limitation, in combination with the other limitations mentioned in claim 1 and 25, teaches a semiconductor device novel in the art.  Dependent claims are allowed based on their dependency.
IDS, filed 5/31/2022, has been viewed.  The references cited, alone or in combination, fail to teach limitations mentioned in claims 1 and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894